EXHIBIT 10.1

 

TERMINATION AGREEMENT

 

AMONG

 

FEDERAL DEPOSIT INSURANCE CORPORATION AS

RECEIVER OF SOUTHWEST COMMUNITY BANK

SPRINGFIELD, MISSOURI

 

FEDERAL DEPOSIT INSURANCE CORPORATION AS

RECEIVER OF SECURITY SAVINGS BANK F.S.B.

OLATHE, KANSAS

 

FEDERAL DEPOSIT INSURANCE CORPORATION AS

RECEIVER OF TRUMAN BANK

ST. LOUIS, MISSOURI

 

FEDERAL DEPOSIT INSURANCE CORPORATION AS

RECEIVER OF EXCEL BANK

SEDALIA, MISSOURI

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

and

 

SIMMONS FIRST NATIONAL BANK

PINE BLUFF, ARKANSAS

 

DATED AS OF

 

SEPTEMBER 15, 2015

 

 

 

 





 

TERMINATION AGREEMENT

 

 

THIS TERMINATION AGREEMENT (the “Agreement”) is made and entered into as of the
15th day of September, 2015, by and among the FEDERAL DEPOSIT INSURANCE
CORPORATION, AS RECEIVER OF SOUTHWEST COMMUNITY BANK, SECURITY SAVINGS BANK
F.S.B., TRUMAN BANK, and EXCEL BANK (the “Receiver”), SIMMONS FIRST NATIONAL
BANK, organized under the laws of the United States of America and having its
principal place of business in PINE BLUFF, ARKANSAS (the “Assuming
Institution”), and the FEDERAL DEPOSIT INSURANCE CORPORATION, organized under
the laws of the United States of America and having its principal office in
Washington, D.C., acting in its corporate capacity (the “Corporation”).

 

RECITALS

 

A. On May 14, 2010 the Receiver, the Assuming Institution and the Corporation
entered into a Purchase and Assumption Agreement (the “SCB P&A Agreement”) with
respect to certain assets and liabilities of Southwest Community Bank (the
“Failed Bank”). In conjunction with the SCB P&A Agreement , the Receiver, the
Assuming Institution and the Corporation entered into single family (“SFSLA”)and
commercial (“CSLA”) shared-loss agreements (together the “SCB Shared-Loss
Agreements”).

 

B. On October 15, 2010 the Receiver, the Assuming Institution and the
Corporation entered into a Purchase and Assumption Agreement (the “SSB P&A
Agreement”) with respect to certain assets and liabilities of Security Savings
Bank (the “Failed Bank”). In conjunction with the SSB P&A Agreement, the
Receiver, the Assuming Institution and the Corporation entered into a SFSLA and
a CSLA (together the “SSB Shared-Loss Agreements”).

 

C. On September 14, 2012 the Receiver, the Assuming Institution and the
Corporation entered into a Purchase and Assumption Agreement (the “TB P&A
Agreement”) with respect to certain assets and liabilities of Truman Bank (the
“Failed Bank”). In conjunction with the TB P&A Agreement, the Receiver, the
Assuming Institution and the Corporation entered into a CSLA (the “TB
Shared-Loss Agreement”).

 

D. On October 19, 2012 the Receiver, the Assuming Institution and the
Corporation entered into a Purchase and Assumption Agreement (the “EB P&A
Agreement”) with respect to certain assets and liabilities of Excel Bank (the
“Failed Bank”). In conjunction with the EB P&A Agreement, the Receiver, the
Assuming Institution and the Corporation entered into a CSLA (the “EB
Shared-Loss Agreement”).

 

E. The Receiver, the Assuming Institution and the Corporation desire to
terminate the SCB Shared-Loss Agreements, the SSB Shared-Loss Agreements, the TB
Shared-Loss Agreement and the EB Shared-Loss Agreement (collectively, the
“Shared-Loss Agreements”).

 

2

 



 

NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:

 

ARTICLE I

CLOSING

 

Except as noted below in Section 2.1 and subject to the satisfaction, or waiver
in writing, of the conditions precedent set forth in Article III, the
transactions contemplated by this Agreement shall be consummated at a closing
(the "Closing") to be held in person or by electronic means, as the Receiver
shall direct, on September 15, 2015, or such earlier or later date, or in such
other manner, as the parties hereto may agree in writing (the "Closing Date").

 

 

ARTICLE II

PAYMENTS AND TERMINATION

 

2.1 Payment of Termination Amount. Within two Business Days after the Closing
Date, subject to the satisfaction or waiver in writing of the conditions
precedent set forth herein, the Receiver shall pay or cause to be paid to the
Assuming Institution by wire transfer in immediately available funds, Two
Million Three Hundred Sixty Seven Five Hundred Thirty-Nine Dollars ($2,367,539)
(the "Termination Amount"). The Assuming Institution and the Receiver hereby
acknowledge that the amount of shared-loss claims filed by the Assuming
Institution under the Shared-Loss Agreements but not yet paid by the Receiver
were accounted for in the calculation of the Termination Amount.

 

2.2 Termination of the SFSLA and the CSLA. Upon the occurrence of the Closing
and subsequent payment of the Termination Amount, all rights and obligations of
the parties to make and receive payments pursuant to the Shared-Loss Agreements
and all rights and obligations of the parties thereto, shall terminate effective
as of the Closing Date.

 

2.3     Legal Action; Utilization of Special Receivership Powers. As of the
Closing Date, the Assuming Institution’s right, under Section 3.5 of the SFSLA
and Section 3.6 of the CSLA of the SCB and SSB Shared-Loss Agreements and
Section 3.4 of the TB and EB Shared-Loss Agreements, to request to utilize any
special legal power or right which the Assuming Institution derived as a result
of having acquired an asset from the Receiver shall terminate; provided,
however, any prior requests to utilize such special legal powers or rights that
were granted by the Receiver shall not be affected hereby, and the Assuming
Institution may continue to use such special legal rights or powers in the
litigation in which the permission to use those special legal powers or rights
was given. Notwithstanding the foregoing, the Assuming Institution shall
continue to have all rights and remedies available to it under applicable state
and federal laws, which shall not be limited or altered by this Agreement.

 



3

 

ARTICLE III

CONDITIONS PRECEDENT

 

The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before the Closing Date evidence
reasonably satisfactory to each of any necessary approval, waiver, or other
action by any governmental authority, the board of directors of the Assuming
Institution, or other third party, with respect to this Agreement and the
transactions contemplated hereby, and any agreements, documents, matters or
proceedings contemplated hereby or thereby.

 

 

ARTICLE IV

MISCELLANEOUS

 

4.1 No Third Party Beneficiary. Nothing expressed or referred to in this
Agreement is intended or shall be construed to give any Person other than the
Receiver, the Corporation and the Assuming Institution (and their respective
successors and assigns) any legal or equitable right, remedy or claim under or
with respect to this Agreement or any provisions contained herein, it being the
intention of the parties hereto that this Agreement, the obligations and
statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole and exclusive benefit of the Receiver, the
Corporation and the Assuming Institution and that there be no other third party
beneficiaries.

 

4.2 Rights Cumulative. Except as otherwise expressly provided herein, the rights
of each of the parties under this Agreement are cumulative, may be exercised as
often as any party considers appropriate and are in addition to each such
party’s rights under this Agreement, any of the agreements related thereto or
under applicable law. Any failure to exercise or any delay in exercising any of
such rights, or any partial or defective exercise of such rights, shall not
operate as a waiver or variation of that or any other such right, unless
expressly otherwise provided.

 

4.3 Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto in relation to the subject matter herein and supersedes all prior
understandings or agreements, oral or written, between the parties.

 

4.4 Counterparts. This Agreement may be executed in any number of counterparts
and by the duly authorized representative of a different party hereto on
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement.

 

4.5 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL LAW
OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL LAW,
IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE MAIN OFFICE OF THE FAILED
BANK WAS LOCATED.

 

4.6 Successors. All terms and conditions of this Agreement shall be binding on
the successors and assigns of the Receiver, the Corporation and the Assuming
Institution.

 



4

 

4.7 Modification. No amendment or other modification, rescission or release of
any part of this Agreement shall be effective except pursuant to a written
agreement subscribed by the duly authorized representatives of the parties
hereto.

 

4.8 Manner of Payment. All payments due under this Agreement shall be in lawful
money of the United States of America in immediately available funds as each
party hereto may specify to the other parties; provided that in the event the
Receiver or the Corporation is obligated to make any payment hereunder in the
amount of $25,000.00 or less, such payment may be made by check.

 

4.9 Waiver. Each of the Receiver, the Corporation and the Assuming Institution
may waive its respective rights, powers or privileges under this Agreement;
provided that such waiver shall be in writing; and further provided that no
failure or delay on the part of the Receiver, the Corporation or the Assuming
Institution to exercise any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor will any single or partial exercise of any
right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power or privilege by the
Receiver, the Corporation, or the Assuming Institution under this Agreement, nor
will any such waiver operate or be construed as a future waiver of such right,
power or privilege under this Agreement.

 

4.10 Severability. If any provision of this Agreement is declared invalid or
unenforceable, then, to the extent possible, all of the remaining provisions of
this Agreement shall remain in full force and effect and shall be binding upon
the parties hereto.

 

4.11 Survival of Covenants. The covenants, representations, and warranties in
this Agreement shall survive the execution of this Agreement and the
consummation of the transactions contemplated hereunder.

 

4.12 Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the meanings given such terms in the P&A Agreement, the SFSLA or the CSLA,
as applicable.

 

[Signature Page Follows]

 

 

 

5

 





IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by themselves or their respective officers, as the case may be, as of the day
and year first above written.

 



    SIMMONS FIRST NATIONAL BANK           BY: /s/ Marty D. Casteel     NAME:
Marty D. Casteel     TITLE: Chairman, President & Chief Executive Officer      
Attest:           /s/ J. Burton Hicks________     J. Burton Hicks, Secretary    
         

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF SOUTHWEST COMMUNITY BANK

          BY: /s/ Philip G. Mangano     NAME: Philip G. Mangano     TITLE:
Assistant Director       Attest:           /s/ Robert N. Stoner     Robert N.
Stoner, Manager              

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF SECURITY SAVINGS BANK F.S.B.

          BY: /s/ Philip G. Mangano     NAME: Philip G. Mangano     TITLE:
Assistant Director       Attest:     /s/ Robert N. Stoner     Robert N. Stoner,
Manager    





 



 

6

 



 



   

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF TRUMAN BANK

          BY: /s/ Philip G. Mangano     NAME: Philip G. Mangano     TITLE:
Assistant Director       Attest:           /s/ Robert N. Stoner     Robert N.
Stoner, Manager               FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF
EXCEL BANK           BY: /s/ Philip G. Mangano     NAME: Philip G. Mangano    
TITLE: Assistant Director       Attest:           /s/ Robert N. Stoner    
Robert N. Stoner, Manager               FEDERAL DEPOSIT INSURANCE CORPORATION



          BY: /s/ Sharon L. Yore     NAME: Sharon L. Yore     TITLE: Assistant
Director       Attest:     /s/ Robert N. Stoner     Robert N. Stoner, Manager  
 





 

 

 

 

7

 

